              Case:19-13627-EEB Doc#:1 Filed:04/30/19                                  Entered:04/30/19 13:43:57 Page1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Diversified Resources Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  PO Box 370
                                  Littleton, CO 80160
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Arapahoe                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case:19-13627-EEB Doc#:1 Filed:04/30/19                                      Entered:04/30/19 13:43:57 Page2 of 7
Debtor    Diversified Resources Inc.                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case:19-13627-EEB Doc#:1 Filed:04/30/19                                      Entered:04/30/19 13:43:57 Page3 of 7
Debtor   Diversified Resources Inc.                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case:19-13627-EEB Doc#:1 Filed:04/30/19                                    Entered:04/30/19 13:43:57 Page4 of 7
Debtor    Diversified Resources Inc.                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 30, 2019
                                                  MM / DD / YYYY


                             X   /s/ Paul Laird                                                           Paul Laird
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chairman & CEO




18. Signature of attorney    X   /s/ Michael J. Guyerson                                                   Date April 30, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael J. Guyerson 1279
                                 Printed name

                                 Buechler Law Office, L.L.C.
                                 Firm name

                                 999 18th Street, Suite 1230 S
                                 Denver, CO 80202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     720-381-0045                  Email address


                                 1279 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case:19-13627-EEB Doc#:1 Filed:04/30/19                                           Entered:04/30/19 13:43:57 Page5 of 7


 Fill in this information to identify the case:
 Debtor name Diversified Resources Inc.
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Abdul Khan                                                      Back Payroll           Disputed                                                                          $50,398.72
 3430 Chandon Way
 Littleton, CO 80126
 Arthur D. McFall                                                Promissory Note                                                                                        $100,000.00
 36 Charlou Circle
 Englewood, CO
 80111
 Burger Investments                                              Future Rent -    Disputed                                                                              $163,046.00
 FLP                                                             Terminated Lease
 801 W. Mineral Ave.,
 Suite 102
 Littleton, CO 80120
 Condit Csajaghy                                                 Trade Debt                                                                                               $46,707.12
 695 S. Colorado
 Blvd., Suite 270
 Denver, CO 80246
 Dr. Eric R. George                                              Promissory Note                                                                                          $50,000.00
 4228 Houma Blvd.,
 Suite 600B
 Metairie, LA 70006
 Frazier & Deeter                                                Trade Debt                                                                                               $49,500.00
 401 E. Jackson St.,
 Suite 2425
 Tampa, FL 33602
 Hart & Hart                                                     Trade Debt                                                                                               $37,565.00
 1624 Washington
 Street
 Denver, CO 80203
 HS3 Technologies                                                Trade Debt                                                                                               $46,769.38
 695 Jerry St., Suite
 405
 Castle Rock, CO
 80135
 Kent Stevens                                                    Promissory Note                                                                                        $300,000.00
 562 Queens Ct.
 Queen Valley, AZ
 85118


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:19-13627-EEB Doc#:1 Filed:04/30/19                                           Entered:04/30/19 13:43:57 Page6 of 7


 Debtor    Diversified Resources Inc.                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lynn L. Nichols                                                 Promissory Note                                                                                        $100,000.00
 32 Niblick Lane
 Littleton, CO 80123
 Patrick J. Maloney                                              Promissory Note                                                                                      $1,000,000.00
 6708 S. Wolff Ct.
 Littleton, CO 80123
 Paul John Zini                                                  Promissory Note                                                                                        $100,000.00
 13942 Ambercrest
 San Antonio, TX
 78249
 Paul Laird                                                      Back Payroll                                                                                           $100,000.00
 8010 Donatello Ct.
 Littleton, CO 80125
 Pippenger Hedberg                                               Trade Debt                                                                                               $53,023.04
 Law
 6950 E. Bellview
 Ave., Suite 202
 Greenwood Village,
 CO 80111
 Randy Taber                                                     Promissory Note - Disputed                         $350,000.00                        $0.00            $350,000.00
 2940 Coming Road                                                Disputed Lien
 Van Meter, IA 50261
 Richard & Debbie                                                Promissory Note - Disputed                      $1,860,000.00                         $0.00          $1,860,000.00
 Baldwin                                                         Disputed Lien in
 15 RD 3008                                                      Stock
 Aztec, NM 87410
 Robert & Coleen                                                 Promissory Note                                                                                          $50,000.00
 Joyce
 2317 Keystone Dr.
 Evergreen, CO
 80439
 Ron Mcginnis                                                    Promissory Note                                                                                        $250,000.00
 597 W. Waterview
 Dr.
 Green Valley, AZ
 85614
 Stucky Red Bluff Inc                                            Promissory Note                                                                                          $50,000.00
 5700 State Line
 Road
 Mission Hills, KS
 66208
 Ute Mountain Ute                                                Unpaid Royalties       Unliquidated                                                                    $124,818.98
 Tribe
 Director, Energy
 Admininistration
 PO Box 42
 Towaoc, CO 81334




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case:19-13627-EEB Doc#:1 Filed:04/30/19                                    Entered:04/30/19 13:43:57 Page7 of 7




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      Diversified Resources Inc.                                                              Case No.
                                                                                Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chairman & CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       April 30, 2019                                          /s/ Paul Laird
                                                                     Paul Laird/Chairman & CEO
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
